Name: Commission Regulation (EEC) No 3234/81 of 12 November 1981 amending Regulation (EEC) No 1380/81 laying down detailed rules for the application of the slaughtering premium for adult bovine animals
 Type: Regulation
 Subject Matter: agricultural structures and production;  means of agricultural production
 Date Published: nan

 No L 325/22 Official Journal of the European Communities 13 . 11 . 81 COMMISSION REGULATION (EEC) No 3234/81 of 12 November 1981 amending Regulation (EEC) No 1380/81 laying down detailed rules (or the appli cation of the slaughtering premium for adult bovine animals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 870/77 of 27 April 1977 authorizing the Member States to grant a premium for the slaughter of certain adult bovine animals for slaughter during the 1 977/78 marketing year ( 1 ), and in particular Article 4 thereof, Whereas detailed rules for the application of Regula ­ tion (EEC) No 870/77 were fixed by Commission Regulation (EEC) No 1380/81 (2); whereas these rules provide that an amount equal to the premium shall be deducted from the buying-in price in cases where meat from adult bovine animals on which the premium has been granted is offered for intervention in the United Kingdom ; Whereas meat may be bought in by intervention agen ­ cies in presentations other than carcases, half-carcases and compensated quarters ; whereas an adjustment must be made to the amount to be deducted from the buying-in price in such cases ; The following subparagraph is hereby added to Article 5 (2) of Regulation (EEC) No 1380/81 : 'Where the meat bought in by intervention agen ­ cies is not in the form of carcases, half-carcases or compensated quarters, the amount to be deducted shall be that fixed for carcases multiplied by the coefficient used to calculate the buying-in price of meat presented other than as carcases.' Article 2 This Regulation shall enter into force on 16 November 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 1981 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 106, 29 . 4. 1977, p . 14. (2) OJ No L 136, 23 . 5 . 1981 , p . 13 .